Citation Nr: 0823939	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-36 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
2003, for service connection for neuropathy of the 
intercostal and diaphragmatic muscle with post pulmonary 
embolism residuals.

2.  Entitlement to an effective date earlier than April 11, 
2003, for special monthly compensation based upon the need 
for Aid and Attendance.  

3.  Entitlement to an effective date earlier than January 27, 
2005, for service connection for neurogenic bladder with 
urinary sphincter incompetence.  

4.  Entitlement to an effective date earlier than January 27, 
2005, for service connection for anal sphincter incompetence.  

5.  Entitlement to an effective date earlier than January 27, 
2005, for service connection for fibromyalgia.  

6.  Entitlement to an effective date earlier than January 27, 
2005, for service connection for gastroesophageal reflux 
disorder.  

7.  Entitlement to an effective date earlier than January 27, 
2005, for service connection for dysphagia.  

8.  Entitlement to a disability evaluation in excess of 10 
percent for fibromyalgia.  

9.  Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disorder.  

10.  Entitlement to a compensable disability evaluation for 
dysphagea.  

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for Duputren's 
contractures of the hands and loss of use of both hands 
(peripheral neuropathy) as secondary to service-connected 
disability of post-poliomyelitis syndrome.  

13.  Entitlement to a disability evaluation in excess of 10 
percent for post-poliomyelitis syndrome.

14.  Entitlement to service connection for vision problems 
secondary to post-poliomyelitis syndrome.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the appeal of an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO).  That rating decision granted service connection 
for neuropathy of the intercostal and diaphragmatic muscle 
with post pulmonary embolism residuals, neurogenic bladder 
with urinary sphincter incompetence, anal sphincter 
incompetence, fibromyalgia, gastroesophageal reflux disorder, 
and dysphagia, but denied service connection for diabetes 
mellitus, Duputren's contractions of the hands, and vision 
problems.  The rating decision also denied an increased 
rating for post-poliomyelitis syndrome, but granted special 
monthly compensation (SMC) based upon the need for Aid and 
Attendance.  The veteran disagreed with the effective dates 
assigned to the foregoing grants of service connection for 
neuropathy of the intercostal and diaphragmatic muscle with 
post pulmonary embolism residuals, neurogenic bladder with 
urinary sphincter incompetence, anal sphincter incompetence, 
fibromyalgia, gastroesophageal reflux disorder, and 
dysphagia.  He also disagreed with the denial of service 
connection for diabetes mellitus, Duputren's contractures of 
the hands, and vision problems; the ratings assigned to 
fibromyalgia, gastroesophageal reflux disorder, and 
dysphagia; the denial of an increased rating for post-
poliomyelitis syndrome; and the effective date assigned to 
the grant of SMC.  In November 2005 and March 2007, the 
veteran perfected appeals as to the foregoing issues.

The issue of entitlement to an effective date earlier than 
April 11, 2003 for special monthly compensation based upon 
the need for Aid and Attendance is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran filed an initial claim of entitlement to 
service connection for post-poliomyelitis syndrome on 
September 29, 1993.  

2.  Statements made by the veteran in conjunction with his 
September 29, 1993, claim for service connection for post-
poliomyelitis syndrome are reasonably interpreted as 
evidencing his belief in the claims of entitlement to service 
connection for neuropathy of the intercostal and 
diaphragmatic muscle with post pulmonary embolism residuals, 
entitlement to service connection for neurogenic bladder with 
urinary sphincter incompetence, entitlement to service 
connection for anal sphincter incompetence, entitlement to 
service connection for fibromyalgia, entitlement to service 
connection for gastroesophageal reflux disorder, and 
entitlement to service connection for dysphagia.  

3.  In December, 2007, prior to the promulgation of a 
decision in the appeal of the denial of entitlement to a 
disability evaluation in excess of 10 percent for 
fibromyalgia, entitlement to a disability evaluation in 
excess of 10 percent for gastroesophageal reflux disorder, 
entitlement to service connection for diabetes mellitus, 
entitlement to service connection for Duputren's contractures 
of the hands and loss of use of both hands (peripheral 
neuropathy) as secondary to service-connected disability of 
post-poliomyelitis syndrome, entitlement to a disability 
evaluation in excess of 10 percent for post-poliomyelitis 
syndrome, and entitlement to service connection for vision 
problems secondary to post-poliomyelitis syndrome, the 
veteran's representative submitted notification to VA that 
the veteran wished to withdraw the appeal as to those issues.


CONCLUSIONS OF LAW

1.  The requirement for an effective date of September 29, 
1993, but no earlier, for the grant of service connection for 
neuropathy of the intercostal and diaphragmatic muscle with 
post pulmonary embolism residuals are met.  38 U.S.C.A. 
§§ 1131, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


2.  The requirement for an effective date of September 29, 
1993, but no earlier, for the grant of service connection for 
neurogenic bladder with urinary sphincter incompetence are 
met.  38 U.S.C.A. §§ 1131, 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).

3.  The requirement for an effective date of September 29, 
1993, but no earlier, for the grant of service connection for 
anal sphincter incompetence are met.  38 U.S.C.A. §§ 1131, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).

4.  The requirement for an effective date of September 29, 
1993, but no earlier, for the grant of service connection for 
fibromyalgia are met.  38 U.S.C.A. §§ 1131, 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).

5.  The requirement for an effective date of September 29, 
1993, but no earlier, for the grant of service connection for 
gastroesophageal reflux disorder are met.  38 U.S.C.A. 
§§ 1131, 5110 (West 2002); 38 C.F.R. § 3.400 (2007).

6.  The requirement for an effective date of September 29, 
1993, but no earlier, for the grant of service connection for 
dysphagia are met.  38 U.S.C.A. §§ 1131, 5110 (West 2002); 38 
C.F.R. § 3.400 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met as to the issues of entitlement 
to a disability evaluation in excess of 10 percent for 
fibromyalgia, entitlement to a disability evaluation in 
excess of 10 percent for gastroesophageal reflux disorder, 
entitlement to service connection for diabetes mellitus, 
entitlement to service connection for Duputren's contractures 
of the hands and loss of use of both hands (peripheral 
neuropathy) as secondary to service-connected disability of 
post-poliomyelitis syndrome, entitlement to a disability 
evaluation in excess of 10 percent for post-poliomyelitis 
syndrome, and entitlement to service connection for vision 
problems secondary to post-poliomyelitis syndrome.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In this case, the issues under consideration involve the 
assignment of effective dates following the initial grants of 
service connection.  The veteran was not provided with pre-
adjudication notice regarding the issue of the assignment of 
effective dates.  In August 2007, however, the RO directed a 
letter to the veteran that specifically addressed the 
effective date provisions that are pertinent to the 
appellant's claims.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claims were awarded and 
effective dates and initial ratings were assigned.  He was 
provided notice how to appeal that decision, and he did so.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

In any event, the veteran and his representative have 
consistently requested that an effective date in 1993 be 
granted for the service connection of the disabilities at 
issue.  They have not specifically argued for an earlier 
date.  Given that this decision has assigned effective dates 
of September 19, 1993, for all such disabilities, it 
represents a full grant of the benefit sought.  

Analysis - Earlier Effective Date Claims

Service connection claims for the disabilities at issue, 
namely neuropathy of the intercostal and diaphragmatic muscle 
with post pulmonary embolism residuals, neurogenic bladder 
with urinary sphincter incompetence, anal sphincter 
incompetence, fibromyalgia, gastroesophageal reflux disorder, 
and dysphagia, were granted by rating decision in April 2005.  
Effective dates in 2003 and 2005 were established expressly 
based upon VA examinations that were noted to be the earliest 
date of objective medical evidence supporting the evaluation 
assigned.  The veteran filed  timely appeals with respect to 
the effective dates.  He has argued that the effective dates 
should be in 1993 when he initially filed a claim of 
entitlement to service connection for post-poliomyelitis 
syndrome since all of the disabilities at issue are directly 
related to that disease and have been manifest since he filed 
his initial claim.

As to the specific criteria for service connection, in order 
to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999).

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

As noted above, VA must look to all communications from a 
claimant that may be interpreted as an informal claim for 
benefits, including all documents and oral testimony, and is 
required to act on such informal claims for benefits.  See 
Servello v. Derwinski, supra, at 198; see also, EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Roberson v. West, 251 
F.3d 1378, 1384 (Fed. Cir. 2001). VA has a duty to give a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  
In determining whether an informal claim has been made, it is 
error to limit review to the "four corners" of statements in 
support of the claim.  Such a standard for reviewing an 
appellant's pleadings is "overly formal in a system where the 
Secretary must take a sympathetic view of an appellant's 
pleadings to determine whether a claim has been made."  
Ingram v. Nicholson, 21 Vet. App. 232 (2007).

Regardless, the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).

By way of history, the veteran filed an initial claim of 
entitlement to service connection for post-poliomyelitis 
syndrome on September 29, 1993.  In a statement received from 
the veteran in January 1994, he explained that he was 
confined to a wheelchair because of his polio.  In a 
statement received from the veteran in June 1994, he 
explained further that he has been in an electric wheelchair 
for 13 years, and that his symptoms have included neuropathy 
of the feet and hands, degeneration of the spine.  The 
veteran specifically requested examination to determine the 
exact symptomatology that is associated with his post-
poliomyelitis syndrome.  

Service connection for post-poliomyelitis syndrome was 
granted in a decision of the Board dated in June 2003.  A 
June 2003 rating decision, assigned a 10 percent disability 
rating to post-poliomyelitis, effective from September 29, 
1993.  


In March 2004, a medical opinion from K.L.G., M.D., the Chief 
of the Spinal Cord Clinic of the VA Central Texas Veteran's 
Health Care System, was associated with the claims file.  In 
the statement, Dr. K.L.G. opined that the present 
fibromyalgia, blindness, peripheral neuropathy of the upper 
and lower extremities, spinal degeneration, Duputren's 
disease of the bilateral hands, fatigue and weakness, 
respiratory disease, urinary incontinence, poor anal 
sphincter control, and gastroesophageal reflux disease with 
dysphagea, were at least as likely as not related to the 
veteran's service-connected post-polio syndrome.  

As noted, an April 2005 rating decision granted service 
connection for neuropathy of the intercostal and 
diaphragmatic muscle with post pulmonary embolism residuals, 
neurogenic bladder with urinary sphincter incompetence, anal 
sphincter incompetence, fibromyalgia, gastroesophageal reflux 
disorder, and dysphagia, assigning effective dates in 2003 
and 2005 for those disabilities.  

A review of the foregoing history establishes that it was the 
September 29, 1993 statement from the veteran that first 
specifically raised the issue of entitlement to service 
connection for post-poliomyelitis.  It was on this 
application that the veteran's claim was eventually granted 
by the Board in June 2003, and the effective date assigned.

Case law regarding what constitutes an informal claim for 
benefits makes it clear that VA must examine all submissions 
for potential claims.  This would include statements made by 
the record and VA medical opinions entered into the record, 
even if entered for other purposes.  The content of those 
submissions is also to be read sympathetically and liberally, 
without resort to a formal, "four corners" approach to the 
document.  In this case, when so reading, the veteran's 
statements in 1993 and beyond clearly associated the 
disabilities currently at issue with his post-poliomyelitis 
syndrome.  These statements must be interpreted as evidencing 
a belief in entitlement to service connection benefit for 
those disabilities.  It is also important to note the context 
in which VA was made constructively aware of the veteran's 
continuing medical complaints referable to his post-
poliomyelitis syndrome, namely, the vast medical record as a 
whole. 

A reasonably raised claim remains pending "until there is 
either a recognition of the substance of the claim in an RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
'claim' for the same disability." Ingram v. Nicholson, 21 
Vet. App. 232 (2007).  The Board finds therefore that claims 
for neuropathy of the intercostal and diaphragmatic muscle 
with post pulmonary embolism residuals, neurogenic bladder 
with urinary sphincter incompetence, anal sphincter 
incompetence, fibromyalgia, gastroesophageal reflux disorder, 
and dysphagia were reasonably raised by the veteran in his 
original claim of entitlement to service connection for post-
poliomyelitis syndrome filed on September 29, 1993. 

In summary, statements made by the veteran in conjunction 
with his September 29, 1993 claim for service connection for 
post-poliomyelitis syndrome, including those received in 
January 1994 and June 1994 are reasonably interpreted as 
evidencing his contemporaneous belief in the entitlement to 
service connection for those disabilities currently at issue.  
38 C.F.R. § 3.1(p); Servello, 3 Vet. App. at 198.  

In conclusion, affording the veteran the benefit of the doubt 
in the assessment of his claims, the Board finds that an 
effective date of September 29, 1993, is warranted for the 
veteran's claims of entitlement to service connection for 
neuropathy of the intercostal and diaphragmatic muscle with 
post pulmonary embolism residuals, entitlement to service 
connection for neurogenic bladder with urinary sphincter 
incompetence, entitlement to service connection for anal 
sphincter incompetence, entitlement to service connection for 
fibromyalgia, entitlement to service connection for 
gastroesophageal reflux disorder, and entitlement to service 
connection for dysphagia.  There is no provision in either 
the statute or the regulations that allows for an effective 
date earlier than September 29, 1993.  Essentially, the 
veteran did not file an earlier claim for the service 
connection for post-poliomyelitis syndrome, or any related 
disability.  Thus, the preponderance of the evidence, is 
against finding an earlier effective date than September 29, 
1993.  38 C.F.R. § 3.400(q)(ii).


Withdrawn Appeals

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn his appeal as to the issues of 
entitlement to a disability evaluation in excess of 10 
percent for fibromyalgia, entitlement to a disability 
evaluation in excess of 10 percent for gastroesophageal 
reflux disorder, entitlement to service connection for 
diabetes mellitus, entitlement to service connection for 
Duputren's contractures of the hands and loss of use of both 
hands (peripheral neuropathy) as secondary to service-
connected disability of post-poliomyelitis syndrome, 
entitlement to a disability evaluation in excess of 10 
percent for post-poliomyelitis syndrome, and entitlement to 
service connection for vision problems secondary to post-
poliomyelitis syndrome; hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to those seven issues.  Accordingly, the Board does not have 
jurisdiction and the issues of entitlement to a disability 
evaluation in excess of 10 percent for fibromyalgia, 
entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disorder, entitlement to 
service connection for diabetes mellitus, entitlement to 
service connection for Duputren's contractures of the hands 
and loss of use of both hands (peripheral neuropathy) as 
secondary to service-connected disability of post-
poliomyelitis syndrome, entitlement to a disability 
evaluation in excess of 10 percent for post-poliomyelitis 
syndrome, and entitlement to service connection for vision 
problems secondary to post-poliomyelitis syndrome are 
dismissed.


ORDER

Entitlement to an effective date of September 29, 1993, for 
service connection for neuropathy of the intercostal and 
diaphragmatic muscle with post pulmonary embolism residuals 
is granted, subject to the governing criteria applicable to 
the payment of monetary benefits.

Entitlement to an effective date of September 29, 1993, for 
service connection for neurogenic bladder with urinary 
sphincter incompetence is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.  

Entitlement to an effective date of September 29, 1993, for 
service connection for anal sphincter incompetence is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to an effective date of September 29, 1993, for 
service connection for fibromyalgia is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to an effective date of September 29, 1993, for 
service connection for gastroesophageal reflux disorder is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  

Entitlement to an effective date of September 29, 1993, for 
service connection for dysphagia is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.  

Entitlement to a disability evaluation in excess of 10 
percent for fibromyalgia is dismissed.  

Entitlement to a disability evaluation in excess of 10 
percent for gastroesophageal reflux disorder is dismissed.  

Entitlement to a compensable disability evaluation for 
dysphagea is dismissed.  

Entitlement to service connection for diabetes mellitus is 
dismissed.

Entitlement to service connection for Duputren's contractures 
of the hands and loss of use of both hands (peripheral 
neuropathy) as secondary to service-connected disability of 
post-poliomyelitis syndrome is dismissed.  

Entitlement to a disability evaluation in excess of 10 
percent for post-poliomyelitis syndrome is dismissed.

Entitlement to service connection for vision problems 
secondary to post-poliomyelitis syndrome is dismissed.


REMAND

In the foregoing decision, earlier effective dates for the 
grant of service connection for several of the veteran's 
service-connected disabilities have been assigned.  It is 
clear that these disabilities were the underlying bases of 
the grant of special monthly compensation based upon the need 
for aid and attendance, and the assignment of the effective 
date thereof.  Having now assigned earlier effective dates 
for the establishment of service connection for them, it is 
incumbent upon the RO to readjudicate the claim of 
entitlement to an effective date earlier than April 11, 2003, 
for special monthly compensation based upon the need for aid 
and attendance on a de novo basis with consideration of the 
evidence in the claims file and the earlier effective dates 
granted herein.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

Readjudicate the veteran's claim for an 
effective date earlier than April 11, 
2003, for special monthly compensation 
based upon the need for aid and 
attendance, taking into consideration all 
evidence contained in the claims file, 
and the assignment of earlier effective 
dated granted herein.  If the benefit on 
appeal remains denied the veteran should 
be provided a supplemental statement of 
the case and be given the legally 
requisite opportunity to respond.  The 
claims folder should be returned to the 
Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action by the appellant is required until he receives further 
notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


